Dunn and Cooke, JJ., dissenting: We dissent from the conclusion reached by the majority of the court. The record of the two houses fails to show that the twenty-three house amendments were printed before the vote was taken on the final passage of the bill. Testimony of members of the senate and house was offered and heard over appellant’s objection, that the amendments were printed and on the desks of members before the final vote was taken on the bill. This testimony was incompetent. “The parliamentary history of an act or bill in the legislative journals is the only evidence that is recognized by the courts in this State, and the journals cannot be aided or contradicted by other documents or evidence of any kind.” People v. Brady, 262 Ill. 578. The failure of the legislative journals to show that the bill and all amendments thereto were printed before the vote upon the final passage of the bill renders a supposed enactment void. (Neiberger v. McCullough, 253 Ill. 312; McAuliffe v. O’Connell, 258 id. 186.) To sustain this act it is therefore necessary to find in the journals the evidence that the bill was printed before the final vote. The evidence is not there. The house journal shows that the amendments were ordered printed and engrossed and were afterward reported to have been correctly engrossed, but that is all. The senate journal as to these amendments shows only that the senate concurred in them. There is no statement in either journal from which it can be inferred that they were printed in either house. It is argued that every presumption must be indulged in favor of an enrolled act; that such presumption can be overcome only by the clearest evidence, and that evidence is admissible to cure mistakes or clerical errors in the keeping of legislative records. In People v. Bowman, 247 Ill. 276, we held, as had been held before, that the silence of the journals as to anything required to be shown is evidence of its non-existence, and in Neiberger v. McCullough, supra, that the printing of the bill and amendments before the final vote is a thing required to be shown by the journal. Therefore the failure of the journal to show that the amendments were printed is evidence that they were not printed. Reference is made to the rules of the two houses as shown by the journal, the presumption of the regularity of the proceedings and the presumption that officers have done their duty. These presumptions have nothing to do with the case in hand. The constitution requires the printing of the bill and amendments, and we have held that this fact must appear from the journals of the two houses. The rules of the houses are no more binding than the requirements of the constitution, and there is no stronger presumption that they have been observed. No presumption of a compliance with this requirement will be indulged from anything which does not appear in the journals themselves. If they do not show that the bill was printed it will not be presumed that it was printed, even though the rules of the two houses required it as well as the provision of the constitution. In Neiberger v. McCullough, supra, we said, referring to the journals of the two houses of the legislature (p. 316) : “The courts have not gone so far as to presume that things were done which cannot be inferred from the record to have been done.” In that case the court refused to infer from the certificates of the presiding officers of the senate and house, with the approval of the Governor, that the bill with all its amendments was printed though the constitution required that all amendments should be printed before the bill was put upon its final passage. It is sought to be inferred that the amendments were printed because they were ordered to be printed and nothing appears on the journal to indicate that the order was not complied with, and because it must be presumed that .the amendments were actually printed before the final passage of the bill for the reason that where the constitution does not require a fact to be recorded upon the journal and it can be inferred from the recital in the journal that such fact existed or such step was taken, then the presumption will be indulged that such fact did exist or such step was taken in order to sustain the validity of the law when the contrary does not appear from the journal itself. The only recital in the record from which it is sought to> infer that the amendments were printed is the recital that they were ordered printed, and it is urged, as if it gave strength to the inference, that the rules of both the senate and the house required that all amendments should be printed before being passed. Rules, however, are sometimes disregarded and orders are sometimes not complied with, and it is by the record, only, that compliance with the rule and the order can be shown. If the presumption from the silence of the record is that the rule and the order were complied with then the amendments are to be regarded as having been printed, but the Neiberger case cited many authorities supposed to lay down the rule the other way and followed those authorities. If it could not be presumed that public officers have pursued the course pointed out by law and performed their duty in observing a constitutional requirement, the logic is not apparent of presuming that the same public officers have pursued the course pointed out by law and performed their duty in observing a mere rule of the two houses of the legislature containing the constitutional requirement. Why so much greater strength of presumption in favor of a rule prescribed by the legislature than of a rule prescribed by the constitution? The Neiberger case either decided that the constitution required that the fact that all amendments to a bill were printed before it was placed upon its final passage should be recorded upon the journal, or it did not so decide. If it did not so decide and there is no such requirement, there is an end of the matter and courts and lawyers have merely been mistaken as to the decision. If it did so decide, then there is no' room for presumptions as to regularity of proceedings and officers doing their duty. It is then to be determined from a reading of the record whether or not it states the amendments were printed, and, of course, there is no room for a difference of opinion as to that. In the Neiberger case it is said that the express provision of the constitution for the entry of the ayes and noes on the final passage of the bill carries with it not the slightest implication that other matters need not be entered, and the necessary result of the opinion is that the printing of the bill, and of all amendments thereto, before the bill is placed upon its final passage must also be entered in the journal. The court refused to presume such printihg from the requirement of the constitution. In this case there is nothing additional except the requirement of the rule of the senate and house and the order to print. These requirements are no more binding than those of the' constitution, and their mere existence, which is all that is shown, raises no presumption that they were complied with. The Neiberger case decided that the journals must show that the bill and all amendments were printed before the final vote was taken. This rule is abrogated by the decision now made and the questions left to be determined by presumption.